DETAILED ACTION
This action is responsive to claims filed 6 November 2020.
Claims 1-16 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claim1 and 9. Specifically, the prior art of record fails to disclose a first user equipment (UE) (UE1) selecting a sidelink (SL) radio link failure (RLF) (SL-RLF) configuration parameter based on a distance between UE1 and a second UE (UE2) for sidelink communication between the UEs, in ordered combination with all the other features of at least any one of the independent claims.
Di Girolamo et al. (US 2022/0191962, hereinafter DG) was found to be the closest prior art to the claimed invention. DG, at Fig. 4B and ¶¶ 192-193, 206, 220-222, 294, 321-323, 325 and 360, discloses UE1 obtaining an SL-RLF configuration, including a distance or range parameter, for at least one SL radio bearer of a PC5 radio resource control (RRC) connection between UE1 and UE2, and UE1 using the distance parameter to help detect SL-RLF. However, DG does not appear to teach or suggest UE1 selecting an SL-RLF control parameter based on a range parameter for detecting SL-RLF.
Alfarhan et al. (CN 113661775 A, hereinafter Alfarhan) appears to disclose embodiments similar to those disclosed in DG, and further discloses, at p. 35 last ¶ though p. 36 first ¶, a wireless transmit/receive unit (WTRU), a term synonymous with “UE,” detecting a distance between WTRUs and disabling RLF or changing an RLF parameter accordingly, and considering transmission associated with a specific quality of service (QoS) when determining the RLF state. However, Alfarhan never quite discloses, explicitly or implicitly, that the WTRU changes a particular RLF parameter based according to the distance between the WTRUs.
Thus, there is no reasonable combination of DG and Alfarhan to reach the claimed invention. Other prior art was not found during the course of search and consideration to bridge the apparent gap between DG, Alfarhan and the claimed invention.
Thus, at least independent claims 1 and 9 are allowed over the prior art of record. Dependent claims 2-8 and 10-16 are likewise allowed for at least the same reasons, because they depend on claims 1 or 9. Therefore, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DG.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468